In this cause Mr. Justice BROWN, Mr. Justice BUFORD and Mr. Justice THOMAS are of opinion that the decree of the Circuit Court should be reversed while Mr. Chief Justice TERRELL, Mr. Justice WHITFIELD and Mr. Justice CHAPMAN are of opinion that the said decree should be affirmed. When the members of the Supreme Court, sitting six members in a body and after full consideration, it appears that the members of the Court are permanently and equally divided in opinion as to whether the decree should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore, it is considered, ordered and adjudged under the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51, that the decree of the Circuit Court in this cause be, and the same is, hereby affirmed.
  Affirmed. *Page 513
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.